      Case 2:20-cv-01418-MJH Document 1 Filed 09/18/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA



COUNTY OF ALLEGHENY, a political                No. 2:20-1418
subdivision of the Commonwealth of
Pennsylvania,

                  Plaintiff,
    v.

THE CRACKED EGG, LLC,

                  Defendant.


                               NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         The Defendant, The Cracked Egg, LLC, by and through its counsel,

Robert O Lampl, James R. Cooney, Ryan J. Cooney, Sy O. Lampl and

Alexander L. Holmquist, hereby gives notice of the removal of the above-

captioned matter from the Court of Common Pleas of Allegheny County,

Pennsylvania at Case No. GD-20-00-9809 to the United States District Court for

the Western District of Pennsylvania, pursuant to 28 U.S.C. Sections 1331, 1441

and 1446, and in support thereof avers the following:

         1.    The Cracked Egg, LLC is a Defendant in a civil action brought on

September 16, 2020 in the Court of Common Pleas of Allegheny County,

Pennsylvania at Case No. GD-20-00-9809. Pursuant to the provisions of

Sections 1332, 1441 and 1446 of Title 28 of the United States Code, Defendant

removes this action to the United States District Court for the Western District of

Pennsylvania.

                                         1
      Case 2:20-cv-01418-MJH Document 1 Filed 09/18/20 Page 2 of 4




       2.     The Complaint was served upon the Defendant, The Cracked Egg,

LLC, on September 16, 2020 by E-Mail.

       3.     The grounds for the removal of this Action are:

              a.     This is a civil action in which the District Court has original

jurisdiction in that it arises under the laws of the United States within the meaning

of 28 U.S.C. 1331.

              b.     More specifically, the claims arise under the Constitution of

the United States, including, among other things, the First Amendment and the

Fourteenth Amendment.

       4.     This Notice of Removal is timely under Section 1446 (b) of Title 28

of the United States Code because the Notice of Removal is filed within thirty

days of service of the Complaint.

       5.     Pursuant to 28 U.S.C. 1446 (a), true and correct copies of the

Docket and all previous filings in the Court of Common Pleas of Allegheny

County at No. GD-20-00-9809 are attached hereto as EXHIBIT A and EXHIBIT

B.

       6.     A copy of this Notice of Removal has been served upon all parties

to the state action as well as upon the Department of Court Records of Allegheny

County, Pennsylvania.

       WHEREFORE, the civil action filed in the Court of Common Pleas of

Allegheny County at No. GD-20-00-9809 is hereby removed to the United States

District Court for the Western District of Pennsylvania.




                                          2
Case 2:20-cv-01418-MJH Document 1 Filed 09/18/20 Page 3 of 4




                                   Respectfully Submitted,

                                   _/s/ James R. Cooney_____
                                   James R. Cooney
                                   PA I.D. #32706
                                   Robert O Lampl
                                   PA I.D. #19809
                                   Ryan J. Cooney
                                   PA I.D. #319213
                                   Sy O. Lampl
                                   PA I.D. #324741
                                   Alexander L. Holmquist
                                   PA I.D. #314159
                                   Benedum Trees Building
                                   223 Fourth Avenue
                                   Fourth Floor
                                   Pittsburgh, PA 15222
                                   (412) 392-0330 (phone)
                                   (412) 392-0335 (facsimile)




                             3
      Case 2:20-cv-01418-MJH Document 1 Filed 09/18/20 Page 4 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


COUNTY OF ALLEGHENY, a political                No.
subdivision of the Commonwealth of
Pennsylvania,

                   Plaintiff,
    v.

THE CRACKED EGG, LLC,

                  Defendant.



                                CERTIFICATE OF SERVICE

         I, James R. Cooney, hereby certify that on the 18th day of September,

2020, I served true and correct copies of the within NOTICE OF REMOVAL upon

the following parties by E-mail addressed as follows:

                                       Vijya Patel
                                   Assistant Solicitor
                        Allegheny County Health Department
                                     301 39th Street
                                       Building #7
                                 Pittsburgh, PA 15201
                           Vijya.patel@alleghenycounty.us

                    Court of Common Pleas of Allegheny County
                                   Civil Motions
                       civilgenmotions@alleghenycourts.us



                                                 /s/ James R. Cooney_____
                                                 James R. Cooney




                                          4
